Citation Nr: 0433830	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar strain with degenerative disc disease.

2.  Entitlement to a disability rating in excess of 20 
percent for gastric ulcer.

3.  Entitlement to service connection for atrial 
fibrillation, claimed as secondary to a service-connected 
total right knee replacement.

4.  Entitlement to service connection for pulmonary embolus 
with postoperative hemarthrosis, claimed as secondary to a 
service-connected total right knee replacement.

5.  Entitlement to service connection for residuals of a 
right hip fracture, claimed as secondary to a service-
connected right knee disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


7.  Entitlement to an effective date earlier than September 
18, 2000 for the award of compensation for a service-
connected disability of the low back.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1967 and from April 1971 to April 1983.  He also 
served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1999 and September 2001 decisions by the 
RO.  By those decisions, the RO, in pertinent part, denied 
service connection for atrial fibrillation and pulmonary 
embolus with postoperative hemarthrosis, claimed as secondary 
to a service-connected total right knee replacement; denied 
service connection for a right hip fracture, claimed as 
secondary to a service-connected right knee disorder; denied 
a claim for a rating in excess of 20 percent for gastric 
ulcer; and denied TDIU.  The RO also, in effect, granted 
service connection for degenerative disc disease of the 
lumbar spine-re-characterizing the veteran's previously 
service-connected low back disability as lumbar strain with 
degenerative disc disease-and awarded him a 20 percent 
evaluation therefor, effective from September 18, 2000.

With regard to this latter award (pertaining to the low 
back), the Board notes that the veteran filed a timely notice 
of disagreement (NOD) in October 2001 with respect to the 
effective date of that award.  Thus far, however, it does not 
appear that the RO has furnished him a statement of the case 
(SOC) addressing that issue.  This matter is addressed in 
further detail below.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  It must also 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).

In the present case, the veteran's former and present 
representatives have advanced argument to the effect that 
this case must be remanded to the RO in order to obtain 
compliance with VA's duty to notify under the VCAA.  The 
Board agrees.  The record shows that the RO has sent the 
veteran VCAA notice letters relative to each of the issues 
currently perfected for appeal.  However, none of those 
letters contain an explicit request that the veteran provide 
any evidence in his possession that pertains to his claims.  
In addition, the letters do not contain any notice with 
respect to the information and evidence necessary to 
substantiate a claim for secondary service connection.  
Accordingly, a remand is required for corrective action.

A remand is also required in order to further assist the 
veteran in developing his claims.  This is necessary because 
the veteran has identified potentially relevant evidence that 
has not been obtained for review.  In an October 2001 
release, for example, he indicated that he was receiving 
continuing treatment for his disabilities in question at a 
facility in St. Cloud, Florida; at the Kissimmee Surgical 
Center; and from Drs. Karr, McBride, Mathias, and Politano.  
In addition, the record reflects that he was treated for his 
right hip injury at Horizons Rehabilitation Center in 1999, 
and that he is currently in receipt of disability benefits 
from the Social Security Administration (SSA).  On remand, 
the RO should undertake efforts to ensure that the record is 
as complete as possible.

The RO should also arrange to have the veteran examined to 
evaluate the severity of his service-connected gastric ulcer.  
This is necessary because the record shows that the veteran 
underwent gastric bypass surgery in November 1993 (apparently 
done for weight control), and it is not clear from the 
currently available evidence which of his current symptoms 
can properly be attributed to his service-connected gastric 
ulcer.  The Board also finds that it would be helpful to have 
the veteran's back re-examined in order to obtain further 
information as to his functional loss due to factors such as 
pain.  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Finally, as noted previously, although the veteran filed a 
timely NOD with respect to the matter of the effective date 
to be assigned for the award of a higher evaluation for his 
service-connected low back disability, the RO has not 
furnished him an SOC as to that matter.  See Introduction, 
supra.  That needs to be accomplished as well.  See, e.g., 
38 C.F.R. §§ 19.26, 20.201, 20.302(a) (2003); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:


1.  The RO should send the veteran and his 
representative a new VCAA notice letter 
relative to the claims currently perfected 
for appeal (issues 1 through 6, above).  The 
notice must inform the claimant of any 
information and evidence not of record (1) 
that is necessary to substantiate his claims; 
(2) that VA will seek to provide; and (3) 
that he is expected to provide.  The notice 
must also include a request that he provide 
any additional evidence in his possession 
that pertains his claims, and an explanation 
of the information and evidence necessary to 
substantiate a claim for secondary service 
connection.

2.  The RO should ask the veteran to provide 
the RO with information regarding any 
evidence of current or past treatment for his 
back, ulcer, right hip, atrial fibrillation, 
and/or pulmonary embolus with postoperative 
hemarthrosis that has not already been made 
part of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If the veteran provides necessary 
releases, the RO should undertake efforts to 
obtain any additional evidence identified, to 
include relevant records of treatment from 
the facility he identified in St. Cloud; from 
the Kissimmee Surgical Center; from Horizons 
Rehabilitation Center; and from Drs. Karr, 
McBride, Mathias, and Politano.  The evidence 
obtained should be associated with the claims 
file.

3.  The RO should ask the SSA to provide 
copies of any records pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award.  The materials obtained 
should be associated with the claims file.

4.  The RO should contact the VA Outpatient 
Clinic in Orlando, Florida and request copies 
of all relevant records of treatment dated 
since May 26, 2004.  The evidence obtained 
should be associated with the claims file.

5.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran d for an 
examination to determine the current level of 
disability from service-connected gastric 
ulcer.  The examiner should review the claims 
file, and should indicate in the examination 
report that the claims file has been 
reviewed.  The examiner should fully describe 
the veteran's pertinent signs and symptoms 
and -- after examining the veteran, recording 
his weight, and conducting any necessary 
testing -- should offer an opinion as to 
which of his signs and symptoms are at least 
as likely as not (i.e., are 50 percent or 
more likely) attributable to his service-
connected gastric ulcer.  In this regard, the 
examiner should be informed that the veteran 
had gastric bypass surgery in November 1993 
(apparently done for weight control, and not 
for treatment of gastric ulcer).  The 
examiner should specifically comment on 
whether-following the gastric bypass-the 
veteran still has the gastric ulcer disease 
for which he is service connected and, if so, 
whether it is at least as likely as not that 
the anemia occasionally noted in the 
veteran's treatment records (for example, on 
VA treatment in November 2000) is 
attributable to such disease.  The examiner 
should also indicate whether the veteran has 
incapacitating episodes of symptoms related 
to service-connected gastric ulcer and, if 
so, should discuss the frequency and duration 
of such episodes.  A complete rationale 
should be provided for all opinions 
expressed.

6.  The RO should also schedule the veteran 
for an examination of his low back.  The 
examiner should review the claims file, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  All indicated testing should be 
conducted.  The examiner should fully 
describe any functional deficits-to include 
any neurological deficits, if any-associated 
with the veteran's service-connected low back 
disorder, and should indicate whether the 
veteran has intervertebral disc syndrome.  
The examiner should also record the range of 
motion in the veteran's spine in terms of 
degrees of forward flexion, backward 
extension, left and right lateral flexion, 
and left and right lateral rotation.  If 
there is clinical evidence of pain on motion, 
the examiner should indicate the degree of 
movement at which pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically).  A 
complete rationale should be provided for all 
opinions.

7.  The RO should obtain an opinion as to 
whether the veteran's service-connected 
disabilities render him unemployable.  A 
complete rationale should be provided for the 
opinion.

8.  Thereafter, the RO should re-adjudicate 
the issues currently perfected for appeal 
(issues 1 through 6, above).  If any benefit 
sought remains denied, a supplemental SOC 
(SSOC) should be provided to the veteran and 
his representative.

9.  The RO should re-examine the veteran's 
claim for an earlier effective date for the 
award of compensation for his low back.  If 
no preliminary action is required, or when it 
is completed, the RO should furnish the 
veteran an SOC in accordance with 38 C.F.R. 
§ 19.29, unless the claim is resolved by 
granting the benefit sought on appeal or the 
NOD is withdrawn.  This issue should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


